DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Sept, 2021 has been entered. 

Election/Restrictions
Applicant's elected group I (peptides) and SEQ ID 2 with traverse in the reply filed on 8 Jan, 2021.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 28 Jan, 2021.

Claims Status
Claims 3-8, 10-19, and 23-25 are pending.
Claims 3, 4, 8, 14 and 15 have been amended.
Claims 23-25 are new.
Claims 4-8 and 10-19 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections


The rejection of claims 1-3, 21, and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to the addition of new matter is hereby withdrawn due to amendment.

The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to overlapping ranges is hereby withdrawn due to amendment.

The rejection of claims 1 and 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to what constituted an inactive catalytic domain is hereby withdrawn due to amendment.

The rejection of claims 1-3, 21, and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to a lack of the test parameters for oxidative stress is hereby withdrawn due to amendment.

The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Elmore et al is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Elmore et al (BMC Biology (2011) 9(74)) in view of Nambu-Nishida et al (Sci. Rep. (Aug 2017) 7(8993)).  

Elmore et al looked at SUMO targeting by the S. cerevisiae protease Ulp1 (abstract).  The material was inactivated by mutating a cysteine in the active site to serine (3d page, 2nd column, 3d paragraph), while maintaining binding to SUMO (4th page, 1st column, 1st paragraph and 5th page, 1st column, 2nd paragraph).  Truncated variants comprising only region 3 of Ulp1 maintained binding activity, and can be used to purify SUMOylated proteins by binding to them (13th page, 1st column, 3d paragraph), with an affinity (Kd) of 12.8 nM (13th page, 2nd column, 2nd paragraph).  A related study using the human homolog (with a similar C603S mutation) had similar properties, albeit with a lower affinity (13th page, 2nd column, 2nd paragraph).  As noted above, this reference anticipates claim 1.
The difference between this reference and the remaining claims is that it uses an Ulp1 protease from a different species.
Nambu-Nishida et al discuss genetic engineering of a cold and thermal resistant species K. marxianus yeast (title).  Like other yeasts, such as the S. cerevisiae of Elmore et al, this can be used for production of various st page, 1st paragraph).  This reference teaches that K. marxianus is a thermotolerant yeast known in the art for similar uses as the more common S. cerevisiae and teaches how to modify it.
Therefore, it would be obvious to use the Ulp1 homolog of K. marxianus of Nambu-Nishida et al, as a useful yeast species for the homolog from S. cerevisiae described by Elmore et al as a simple substitution of one known element (the yeast of Elmore et al) for another (the yeast of Nambu-Nishida et al) yielding expected results (a SUMO binding polypeptide).  As Elmore et al teaches that the much more distant human homolog was effective for this purpose, an artisan in this field would attempt this substitution with a reasonable expectation of success.
Applicants have states that the mutation corresponding to the C580S mutation in the S. cerevisiae homolog of Elmore et al is C517S in K. marxianus (paragraph 46).  Thus, the mutation of Elmore et al, in the homolog of Nambu-Nishida et al recapitulates a species consisting of SEQ ID 2.  As this sequence has every structural requirement that applicants have disclosed for improved oxidative stress resistance, it will necessarily have that feature, rendering claims 3 and 23-25 obvious.
response to applicant’s arguments
	Applicants argue that the claimed sequence has improved oxidative resistance, an unexpected result.
Applicant's arguments filed 13 Sept, 2021 have been fully considered but they are not persuasive.

Applicants argue that the claimed sequence has improved oxidative resistance, and that the polypeptide of Elmore et al does not.  The evidence of this is that the polypeptide of Elmore et al will be oxidized under conditions that the claimed sequence will not.  The problem with this argument is that the K. marxianus used to derive the claimed sequence is an extremophile, and there is evidence on record that that it has increased resistance to redox stressors.  A cutoff based on that polypeptide will likely be inappropriate for the polypeptide of Elmore et al.  In other words, applicants have demonstrated that the claimed polypeptide has higher oxidative resistance than the polypeptide of Elmore et al.  They have not demonstrated that the modification of Elmore et al does not increase oxidative resistance in the polypeptide of that reference.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 24 is drawn to polypeptides that consist essentially of SEQ ID 2.  The transition phrase “consists essentially of” limits the scope of the claim to the specified sequence and additional components that do not materially affect the basic and novel characteristics of the invention (MPEP 2111.03(II)).  The problem is that applicants have not defined what the basic and novel characteristics of the invention are.  The specification describes SUMO binding polypeptides in general (and earlier claim sets were drawn, in part, to such polypeptides), not just SEQ ID 2. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3, from which claim 23 depends on, requires a polypeptide of SEQ ID 2.  Claim 23 merely restates the same limitation, by referring to a polypeptide encoded by a sequence that codes for SEQ ID 2.  As such, it is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658